Case 1:19-cv-00309-MN-SRF Document 111 Filed 01/28/21 Page 1 of 2 PageID #: 2036




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF DELAWARE

  ERIK GILSTRAP, individually and as              )
  Personal Representative of the Estate of        )
  JERRY S. GILSTRAP, Deceased, et al.,            )
                                                  )
                         Plaintiff,               )
                                                  )
                  v.                              )   C.A. No. 19-309 (MN) (SRF)
                                                  )
  CBS CORPORATION, et al.,                        )
                                                  )
                         Defendants.              )

                  ORDER ADOPTING REPORT AND RECOMMENDATION

        WHEREAS, on January 13, 2021, Magistrate Judge Fallon issued a Report and

 Recommendation (“the Report”) (D.I. 109) in this action, recommending that the Court grant the

 unopposed motion for summary judgment of Defendants General Dynamics Corporation and

 Electric Boat Corporation (D.I. 81); and

        WHEREAS, no party filed objections to the Report pursuant to 72(b)(2) of the Federal

 Rules of Civil Procedure in the prescribed period, and the Court finding no clear error on the face

 of the record;

        THEREFORE, IT IS HEREBY ORDERED this 28th day of January 2021, that the Report

 and Recommendation is ADOPTED.

                  Defendants General Dynamics Corporation and Electric Boat Corporation’s

 Motion for Summary Judgment (D.I. 81) is GRANTED.

                  The Clerk of Court is HEREBY DIRECTED to enter JUDGMENT in favor of

 Defendants General Dynamics Corporation and Electric Boat Corporation and against Plaintiffs

 Erik Gilstrap, individually and as Personal Representative of the Estate of Jerry S. Gilstrap,

 Deceased, Christopher Gilstrap, James Scott Gilstrap, Dawn Gilstrap, and Aaron Todd Gilstrap.
Case 1:19-cv-00309-MN-SRF Document 111 Filed 01/28/21 Page 2 of 2 PageID #: 2037




                                           The Honorable Maryellen Noreika
                                           United States District Court Judge




                                       2
